Citation Nr: 0607211	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic bronchitis 
with early emphysema. 

2.  Entitlement to service connection for a cardiac 
disability.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for ear infections allegedly due to 
toxins contained in adhesives used in VA hearing aids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
February 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions made by the RO in Denver, Colorado.  
The Board remanded the case in October 2003.  It is again 
before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this case for development of additional 
evidence and for readjudication of the claim in consideration 
of any additional evidence developed.  The AMC only performed 
the additional development.

Upon receipt of additional evidence in an appealed case, 
prior to transfer of an appeal to the Board, the agency of 
original jurisdiction must readjudicate the claim, 38 C.F.R. 
§ 19.37(a) (West 2005), and issue a supplemental statement of 
the case.  38 C.F.R. § 19.31 (2005).  The AMC, acting as the 
agency of original jurisdiction in this case, performed 
neither due process.

The veteran also has a right to performance arising from the 
Board's October 2003 remand instruction, independent of the 
right mandated by regulation.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims at issue.  If any 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

